     Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 1 of 45




                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                        MDL 2724
IN RE: GENERIC PHARMACEUTICALS
                                        16-md-2724
PRICING ANTITRUST LITIGATION
                                        HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:               Civil Action Nos.
Ahold USA, Inc., et al. v. Actavis
                                        18-2641
Holdco U.S., Inc. et al.
                                        18-2401
1199SEIU Nat’l Benefit Fund, et         18-3299
al. v. Actavis Holdco US, Inc.          18-2533
                                        18-284
Humana Inc. v. Actavis Elizabeth,       18-4137
LLC et al.                              17-3768

West Val Pharm., et al. v. Actavis
Holdco U.S., Inc.
                                        ORAL ARGUMENT REQUESTED
The Kroger Co., et al. v. Actavis
Holdco U.S., Inc.

Marion Diagnostic Center, LLC,
et al. v. McKesson Corp., et al.

The State Attorneys General
Litigation




                    DEFENDANTS’ MEMORANDUM OF LAW
               IN SUPPORT OF THEIR JOINT MOTION TO DISMISS
               PLAINTIFFS’ OVERARCHING CONSPIRACY CLAIMS
       Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 2 of 45




                                              TABLE OF CONTENTS


I.     PRELIMINARY STATEMENT ....................................................................................... 1
II.    ARGUMENT ..................................................................................................................... 5
       A.        Plaintiffs must plead facts, not just offer speculative theories or conclusory
                 allegations, to support their overarching conspiracy claims. ................................. 5
       B.        Plaintiffs fail to plead facts connecting each Defendant to the overarching
                 conspiracy they allege. ......................................................................................... 10
                 1.         Plaintiffs must plead facts showing that each Defendant was aware
                            of and committed to the common goal of the alleged overarching
                            conspiracy. ............................................................................................... 10
                 2.         Plaintiffs fail to plead facts showing that each Defendant was
                            aware of and committed to the common goal of the alleged
                            overarching conspiracy. ........................................................................... 12
                            a.         Plaintiffs’ speculation that Defendants might be “ostensible
                                       competitors” in any drug market does not support the
                                       existence of a common goal. ........................................................ 15
                            b.         Plaintiffs’ speculative “fair share” allegations do not
                                       suggest the existence of a common goal. ..................................... 18
       C.        Plaintiffs fail to plead facts showing interdependence among each of the
                 individual drug conspiracies ................................................................................ 20
                 1.         Plaintiffs must allege that the alleged individual drug conspiracies
                            either benefitted or furthered each other. ................................................. 20
                 2.         Plaintiffs have not alleged facts showing that the alleged individual
                            drug conspiracies either benefitted or furthered each other. .................... 24
       D.        Plaintiffs fail to plead facts showing sufficient overlap to demonstrate
                 connection among the individual drug conspiracies. ........................................... 25
       E.        In failing to allege a common purpose, interdependence, or meaningful
                 overlap in participants, Plaintiffs fail to allege the existence of an
                 overarching conspiracy. ....................................................................................... 27
III.   CONCLUSION ................................................................................................................ 28




                                                                 -i-
          Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 3 of 45




                                               TABLE OF AUTHORITIES

Cases

Andrx Pharm., Inc. v. Biovail Corp. Int’l,
   256 F.3d 799 (D.C. Cir. 2001) .................................................................................................15

Ashcroft v. Iqbal,
   556 U.S. 662 (2009) ...............................................................................................................1, 5

In re Auto. Parts Antitrust Litig.,
    No. 12-md-02311, 2016 WL 8200512 (E.D. Mich. Apr. 13, 2016) ................................ passim

Bd. of Trustees of Galveston Wharves v. Treleborg, AB,
    No. 10-2319, 2010 WL 11508414 (C.D. Cal. Nov. 22, 2010) ................................................17

Bell Atl. Corp. v. Twombly,
    550 U.S. 544 (2007) ......................................................................................................... passim

In re Brand Name Prescription Drugs Antitrust Litig.,
    No. 94-897, 1995 WL 221853 (N.D. Ill. Apr. 11, 1995) ...........................................................7

In re Elevator Antitrust Litig.,
    502 F.3d 47 (2d Cir. 2007) (per curiam) ..................................................................................18

Hinds Cty. v. Wachovia Bank N.A.,
   620 F. Supp. 2d 499 (S.D.N.Y. 2009)........................................................................................9

In re Ins. Brokerage Antitrust Litig.,
    618 F.3d 300 (3d Cir. 2010)............................................................................................. passim

In re Insurance Brokerage Antitrust Litig.,
    No. 04-cv-5184 (D.N.J. June 29, 2007) .......................................................................18, 22, 27

In re Iowa Ready-Mix Concrete Antitrust Litig.,
    768 F. Supp. 2d 961 (N.D. Iowa 2011) ....................................................................................13

Jung v. Ass’n of Am. Med. Colls.,
   300 F. Supp. 2d 119 (D.D.C. 2004) .........................................................................................10

In re K-Dur Antitrust Litig.,
    No. 01-1652, 2016 WL 755623 (D.N.J. Feb. 25, 2016) ................................................6, 14, 20

Kendall v. Visa U.S.A., Inc.,
   518 F.3d 1042 (9th Cir. 2008) ...................................................................................................5

In re Lipitor Antitrust Litig.,
    855 F.3d 126 (3d Cir. 2017).....................................................................................................15


                                                                    ii
          Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 4 of 45




In re Musical Instruments and Equip. Antitrust Litig.,
    798 F.3d 1186 (9th Cir. 2015) ...................................................................................................5

Mylan Pharms., Inc. v. FDA,
   454 F.3d 270 (4th Cir. 2006) ...................................................................................................15

In re Optical Disk Drive Antitrust Litig.,
    No. 3:10–md–2143 RS, 2011 WL 3894376 (N.D. Cal. Aug. 3, 2011) .............................13, 22

In re Polyurethane Foam Antitrust Litig.,
    152 F. Supp. 3d 968 (N.D. Ohio 2015) ....................................................................................20

Precision Assocs. v. Panalpina World Transport (Holding) Ltd.,
   No. 08-CV-42, 2011 WL 7053807 (E.D.N.Y. Jan. 4, 2011) ........................................... passim

In re Processed Eggs Antitrust Litig.,
    821 F. Supp. 2d 709 (E.D. Pa. 2011) .......................................................................................10

R.E. Davis Chem. Corp. v. Nalco Chem. Co.,
   757 F. Supp. 1499 (N.D. Ill. 1990) ............................................................................................9

Roxane Labs., Inc. v. SmithKline Beecham Corp.,
   No. 09-CV-1638, 2010 WL 331704 (E.D. Pa. Jan. 26, 2010) .................................................15

Sonterra Capital Master Fund Ltd. v. Credit Suisse Grp. AG,
   277 F. Supp. 3d 521 (S.D.N.Y. 2017)......................................................................................21

Talley v. Christiana Care Health Sys.,
    17-926, 2018 WL 4938566 (D. Del. Oct. 11, 2018) ................................................................15

In re TFT-LCD (Flat Panel) Antitrust Litig.,
    586 F. Supp. 2d 1109 (N.D. Cal. 2008) ...................................................................................10

United States v. Kelly,
   892 F.2d 255 (3d Cir. 1989).................................................................................................6, 25

United States v. Malik,
   No. 08-614, 2009 WL 4641706 (E.D. Pa. Dec. 7, 2009), aff’d, 424 F. App’x
   122 (3d Cir. 2011) ....................................................................................................................20

United States v. Sargent Elec. Co.,
   785 F.2d 1123 (3d Cir. 1986)...................................................................................................26

United States v. Smith,
   82 F.3d 1261 (3d Cir. 1996).....................................................................................................13

In re Vitamins Antitrust Litig.,
    320 F. Supp. 2d 1 (D.D.C. 2004) .......................................................................................18, 19

                                                                   -iii-
           Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 5 of 45




Winn-Dixie Stores, Inc. v. Eastern Mushroom Mktg. Coop.,
   No. 15-6480, 2019 WL 130535 (E.D. Pa. Jan. 8, 2019) ..........................................................11

Rules

Fed. R. Civ. P. 10(b) ......................................................................................................................12

Fed. R. Civ. P. 12(b)(6)..............................................................................................................4, 15




                                                                    -iv-
       Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 6 of 45




       Defendants submit this Memorandum of Law in Support of their Joint Motion to Dismiss

Plaintiffs’ Overarching Conspiracy Claims (the “Motion”). This Motion seeks targeted relief

consistent with the faithful application of the Supreme Court’s decisions in Twombly and Iqbal, as

well as the efficient management of this action. In this regard, it seeks dismissal of the claims

asserting the existence of an “overarching conspiracy” in the following pleadings (collectively, the

“Overarching Complaints”): Direct Purchaser Plaintiffs’ Amended Class Action Compl. ¶¶ 108-

121; End Payor Plaintiffs’ First Amended Class Action Compl. ¶¶ 99-181; Indirect Reseller

Plaintiffs’ Amended Class Action Compl. ¶¶ 65-72; The Kroger Plaintiffs’ Amended Compl.

¶¶ 813-32; The Marion Plaintiffs’ First Amended Compl., ¶¶ 51-59; Humana, Inc’s Amended

Compl. ¶¶ 261-72; Plaintiff States’ Consolidated Amended Compl. ¶¶ 89-109.

                            I.      PRELIMINARY STATEMENT

       In the Overarching Complaints, each group of Plaintiffs seeks to impose sweeping joint

and several liability on each Defendant for allegedly fixing prices and allocating markets, not only

for the specific drug(s) that it sold, but for dozens of additional drugs that it did not sell. None,

however, pleads facts sufficient to show the basic elements necessary to create the potential for

such massive liability: (1) that each Defendant was aware of, and committed to, a broad, all-

encompassing conspiracy that involved fixing the prices of, or allocating markets for, drugs that it

did not sell, and (2) that the alleged individual-drug conspiracies—each of which involves different

Defendants and distinct drugs used to treat entirely different conditions—were somehow

connected into a single, overarching whole.

       The Plaintiffs’ various overarching conspiracy claims differ in their specifics, including

(among other things) the individual drugs and Defendants allegedly involved in the overarching




                                                 1
          Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 7 of 45




conspiracy claimed. 1 They share, however, a few common features that, together, require

dismissal:

          First, they seek to hold each Defendant jointly and severally liable, not just for alleged

individual conspiracies involving the drug(s) that it actually sold, but for all of the alleged

individual drug conspiracies, without offering any facts that connect each Defendant to alleged

conspiracies involving drugs it did not sell. None of the Overarching Complaints purports to claim,

much less pleads supporting facts, that the absence of any Defendant from any particular drug

market was the result of an unlawful agreement, rather than the normal consequence of regulation,

capacity, expertise, or the many other legitimate reasons why firms make some products but not

others.

          Second, they each claim (with no support) that the series of individual-drug conspiracies

alleged (which differ among the various Overarching Complaints as to the specific drugs,

Defendants, and time periods) were somehow connected into a single, overarching agreement

(which differs among the Complaints as to scope), without offering any facts that connect them.

None of the Overarching Complaints proffers facts that would establish that any of the various

alleged individual-drug conspiracies could not have succeeded on its own, independent of the

others.

          To establish the existence of an overarching conspiracy based on a series of separate,

individual conspiracies, Third Circuit law requires a plaintiff to plead facts sufficient to establish


1
        The charts attached as Exhibit A identify, by Overarching Complaint, the different
Defendants and drugs identified in each action. In summary, the State Plaintiff Complaint names
20 Defendants and identifies 15 different drugs; the Kroger Complaint names 29 Defendants and
identifies 40 different drugs; the Humana Complaint names 36 Defendants and identifies 27
different drugs; collectively, the Class Complaints name 21 Defendants and identify 24 different
drugs; and the Marion Complaint names 16 Defendants and purports to claim a conspiracy
covering “all generic drugs.”

                                                 -2-
        Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 8 of 45




that the overarching conspiracy had a common goal that was known and shared by all, and that the

individual conspiracies were interdependent—i.e., that the success of each individual conspiracy

depended on the success of the others. The Court will search the Overarching Complaints in vain

for such facts.

       It is axiomatic that a defendant cannot be held liable for participation in a conspiracy absent

facts plausibly establishing that it was aware of, and committed to, the common goals of that

conspiracy. None of the Overarching Complaints, however, pleads facts showing that any such

common goal existed, let alone that any Defendant was aware of, or committed to, conspiracies

involving dozens of drugs that it did not sell. And the Overarching Complaints similarly offer no

facts from which it could be inferred that any Defendant’s absence from the alleged market(s) for

any drug(s) was itself the result of an agreement with any other Defendants. Although certain

Plaintiffs offer a handful of allegations that a few Defendants sparingly used common business

jargon such as “fair share,” or that a couple of Defendants allegedly discussed a pricing agreement

for a drug that one of them did not sell, such allegations hardly constitute facts plausibly suggesting

an overarching conspiracy involving dozens of other Defendants and drugs.

       Nor does any Overarching Complaint plead facts sufficient to support a plausible inference

that each of the individual drug conspiracies was connected to, much less dependent on the success

of the others. For example, Plaintiffs plead no facts explaining how an alleged conspiracy to fix

the price of nimodipine, a drug used to treat bleeding in the brain, in any way contributed to or

related to the success of another alleged conspiracy involving glyburide, a drug sold by different

Defendants and used to treat Type 2 diabetes. It does not matter which drugs are used in this

example. The point remains the same.




                                                 -3-
        Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 9 of 45




        Plaintiffs try to compensate for the absence of such facts by offering speculative theories

and conclusory assertions. Twombly, however, demands more: allegations of actual facts. And

requiring Plaintiffs to satisfy that standard is particularly important here, where they seek to tie

together alleged conspiracies across different time periods in entirely separate alleged drug

markets and subject each and every Defendant to the risk of “super-joint and several liability”—

that is, liability not only for any alleged individual drug conspiracy which that Defendant is alleged

to have joined, but also for the dozens of other alleged individual conspiracies involving drugs that

Defendant did not even sell.

        To be clear, this Motion is not about whether, under certain circumstances, one could

speculate that an overarching conspiracy involving multiple drugs and markets could possibly

occur.2 Nor is it about the sufficiency of the Plaintiffs’ pleadings regarding the alleged individual

drug conspiracies.3 Rather, this Motion is focused on Plaintiffs’ failure to plead any facts sufficient

to suggest that each Defendant participated in a conspiracy involving drugs that it did not sell or

as to which it is not alleged to have conspired, particularly given the lack of any facts suggesting

that any Defendant’s absence from any alleged market was itself the result of an unlawful

agreement. Without well-pled factual allegations of this sort, the massive overarching conspiracies

that Plaintiffs assert here are a bridge too far.




2
        It is for this reason that the Court concluded, under Rule 15’s “liberal[ ]” standard, that a
pleading amendment would not be futile. Dkt. 603 at 7. Granting the State Plaintiffs’ motion to
amend, however, does not answer the question here: whether, under Rule 12(b)(6), Plaintiffs have
alleged sufficient facts to plausibly suggest that the purported overarching agreements existed, not
just that they could have theoretically existed.
3
        Defendants here do not concede that Plaintiffs have sufficiently pled these claims. Per
Pretrial Order No. 61, Dkt. 775, the sufficiency of individual conspiracy claims will be addressed,
where appropriate, by individual Defendants in their own motions.

                                                    -4-
       Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 10 of 45




       For the reasons described below, the overarching conspiracy claims in each of the

Overarching Complaints should be dismissed.

                                       II.     ARGUMENT

       A.      Plaintiffs must plead facts, not just offer speculative theories or conclusory
               allegations, to support their overarching conspiracy claims.

       To survive a motion to dismiss, a complaint must plead “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Mere

“labels and conclusions” do not suffice. Twombly, 550 U.S. at 555. Nor do speculative theories,

absent supporting facts. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Twombly, 556 U.S. at 555-

57. Moreover, to state a claim under Section 1 of the Sherman Act, it is not enough to allege, in

conclusory fashion, that Defendants participated in a conspiracy. Twombly 550 U.S. at 570.

“Conspiracy is a legal conclusion.” In re Musical Instruments & Equip. Antitrust Litig., 798 F.3d

1186, 1194 n.6 (9th Cir. 2015) (citing Kendall v. Visa U.S.A., Inc., 518 F.3d 1042, 1047 (9th Cir.

2008)). “A bare allegation of conspiracy is almost impossible to defend against, particularly where

the defendants are large institutions . . . .” Kendall, 518 F.3d at 1047.

       In addition, to satisfy Twombly’s pleading standard, plaintiffs must plead facts that

demonstrate “with precision” the scope of the conspiracy claimed. In re Ins. Brokerage Antitrust

Litig., 618 F.3d 300, 339 (3d Cir. 2010). Where, as here, plaintiffs claim an overarching conspiracy

supposedly involving multiple products, it is insufficient to allege a series of separate, parallel

agreements among different manufacturers in different markets within the same industry. Id. at

350-51 (dismissing global conspiracy claim and explaining that allegedly similar “pernicious

practices” among different groups of defendants did not “plausibly imply an industry-wide

conspiracy”). Even if the alleged existence of multiple, discrete conspiracies “may evidence a

widespread problem in the industry,” that does not show that they were part of some overarching


                                                 -5-
       Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 11 of 45




whole. Precision Assocs. v. Panalpina World Transport (Holding) Ltd., No. 08-CV-42, 2011 WL

7053807, at *27-30 (E.D.N.Y. Jan. 4, 2011), report and recommendation adopted, No. 08-CV-42,

2012 WL 3307486 (E.D.N.Y. Aug. 13, 2012).

       Rather, plaintiffs must plead facts showing that (1) each alleged conspirator was aware of,

and committed to, a common goal that transcended the individual agreements in which it is

specifically alleged to have participated; (2) the alleged agreement contemplated a result “that will

not continue without the cooperation of the conspirators”—i.e., that the individual conspiracies

were interdependent; and (3) there was sufficient overlap among the participants in the individual

conspiracies. United States v. Kelly, 892 F.2d 255, 258-59 (3d Cir. 1989); Ins. Brokerage Antitrust

Litig., 618 F.3d at 348–51; In re K-Dur Antitrust Litig., No. 01-1652, 2016 WL 755623, at *18

(D.N.J. Feb. 25, 2016). None of the Plaintiffs comes close to satisfying any of these elements.

       Nevertheless, Plaintiffs seek to subject each Defendant to the potential risk of unwarranted

“super-joint and several liability”—that is, joint and several liability, not just for the individual

drug conspiracy(ies) in which it is alleged to have participated, but for all of the alleged individual

drug conspiracies, regardless of whether that Defendant sold, intended to sell, or could have sold

the drugs at issue, or whether that Defendant is alleged to have engaged in a conspiracy as to those

drugs. Plaintiffs seek this broad liability without alleging any facts to support an inference that

any Defendant’s—much less every Defendant’s—absence from a market was in any way part of

a broader conspiracy, and without offering any facts to support a connection among alleged

conspiracies.

       For example, the Kroger Plaintiffs allege that Defendant Mayne Pharma Inc. (“Mayne”)

sold a single drug identified in their Overarching Complaint: doxycycline DR (“Doxy DR”).

Kroger Compl. Ex. 2. Under Kroger’s overarching conspiracy theory, Mayne would face potential



                                                 -6-
       Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 12 of 45




liability not only for damages associated with an alleged conspiracy to fix the price of Doxy DR,

but also for alleged damages associated with the alleged conspiracies to fix the price of 30 other

drugs that are identified in the Kroger Complaint, but that Mayne did not sell or intend to sell. See

id. Yet the Complaint offers no facts supporting an inference that Mayne could have entered any

other drug market or that its failure to do so was in any way related to a conspiracy, and no facts

connecting Mayne to any of the other alleged conspiracies or to drugs other than Doxy DR. Nor,

for that matter, does it offer any facts suggesting that the success or failure of the alleged Doxy

DR conspiracy depended in any way on the success or failure of any other conspiracy involving

any other product. And Mayne, of course, is only one example.

       Humana similarly seeks to hold Defendant Epic Pharma, LLC (“Epic”) jointly and

severally liable for the sales of 26 generic pharmaceuticals by 29 companies, even though Epic

manufactured a single drug at issue: ursodiol, a product manufactured by only three Defendants.

See Humana Compl. ¶¶ 57, 109, 686-95. Like the Kroger Plaintiffs, Humana also fails to allege

facts showing either that Epic’s absence from other markets was part of any conspiracy, or that the

success or failure of the alleged conspiracy as to ursodiol depended in any way upon the success

or failure of a conspiracy regarding any other drug.

       And the Direct Purchasers seek to hold Defendant Zydus jointly and severally liable for

the sale of 21 drugs by 18 Defendant families—even though it manufactured only one drug at

issue, acetazolamide capsules. See DPP Compl. ¶¶ 150-69. But of course, the Direct Purchasers

allege no connection between the alleged acetazolamide conspiracy and the individual conspiracies

involving 20 other drugs and no basis on which to conclude that Zydus ever considered selling

those drugs, let alone that it did not do so as the result of any agreement. The list could go on.




                                                -7-
         Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 13 of 45




Any other Defendant from any other Overarching Complaint could be used to illustrate this same

point.

         Of course, defendants in an antitrust conspiracy case are generally subject to the risk of

joint and several liability. Courts have recognized, however, that even in ordinary antitrust cases,

joint and several liability coupled with treble damages can have a substantial in terrorem effect,

creating risks disproportionate to the actual merits of a case. In re Brand Name Prescription Drugs

Antitrust Litig., No. 94-897, 1995 WL 221853, at *2 (N.D. Ill. Apr. 11, 1995). Thus, in any

antitrust conspiracy case, the potential scope of any joint and several liability must be

commensurate with, and bounded by, well-pleaded factual allegations regarding the scope of, and

a defendant’s participation in, the claimed conspiracy. Moreover, this is no ordinary antitrust case,

involving a single market or relatively few markets, in which each defendant is alleged to have

participated. The Overarching Complaints involve at least 40 different drugs, each of which is

alleged to comprise a separate market, and the vast majority of Defendants are alleged to have sold

very few of those drugs. It is therefore particularly critical that Plaintiffs be required to meet their

pleading burdens here.

         In addition, allowing Plaintiffs to proceed with their overarching conspiracy claims would

introduce unwarranted complications into an already immensely complex multi-district litigation.

Given the risk of joint and several liability across all of the identified drugs, each Defendant will

be forced to participate actively in the defense of each alleged individual drug conspiracy—

including immersing itself in the record related to each alleged conspiracy, attending and taking




                                                  -8-
       Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 14 of 45




fact and expert depositions,4 and participating in motion practice, among other things—regardless

of whether Plaintiffs allege any facts connecting that Defendant to a particular alleged conspiracy.

       Twombly teaches that courts must take care “to require allegations that reach the level

suggesting conspiracy” before subjecting defendants to the extensive scope and unusually high

cost of discovery in antitrust cases, otherwise “the threat of discovery expense will push cost-

conscious defendants to settle even anemic cases before reaching those proceedings.” 550 U.S. at

558–59; see also In re Auto. Parts Antitrust Litig., No. 12-md-02311, 2016 WL 8200512, *2 (E.D.

Mich. Apr. 13, 2016) (finding that it would be prejudicial to many defendants who were parties in

only one or two of the multiple separate conspiracy claims to consolidate those claims into “a

massive conspiracy, involving dozens of other products that [the] Defendant has not even been

alleged to make”). Here, none of the overarching conspiracy claims satisfies Twombly. None

alleges the facts necessary to connect any Defendant to a conspiracy related to a drug that it did

not sell. Nor does any allege the facts necessary to connect the alleged individual drug conspiracies

into an interdependent, overarching whole.




4
        If Plaintiffs’ overarching conspiracy claims proceed, each Defendant will be required to
develop a record at each deposition of every other Defendant concerning its lack of involvement
in any alleged conspiracy, making the depositions unwieldy and interminable. For example, in
order to create a record for summary judgment, Defendant Upsher-Smith would be required to
question witnesses from the 28 other companies in the Kroger action and create a record regarding
40 drugs, 38 of which Upsher-Smith is not being sued for. This would not only exponentially
magnify the costs and burden to be borne by each Defendant, but would also impede the orderly
management of the pre-trial process itself. The risks, in this respect, are even greater if Plaintiffs
add allegations related to “hundreds” of additional drugs as they have suggested they intend to do.

                                                 -9-
       Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 15 of 45




       B.      Plaintiffs fail to plead facts connecting each Defendant to the overarching
               conspiracy they allege.

               1.      Plaintiffs must plead facts showing that each Defendant was aware of
                       and committed to the common goal of the alleged overarching
                       conspiracy.

       An allegation of conspiracy requires a showing of common purpose among alleged

participants in that conspiracy. Kelly, 892 F.2d at 258-59; Ins. Brokerage Antitrust Litig., 618 F.3d

at 348-51. A defendant cannot be subject to the risk of joint and several liability for allegedly

participating in a conspiracy absent factual allegations demonstrating that it was aware of, and

committed to, that common purpose. See Hinds Cty. v. Wachovia Bank N.A., 620 F. Supp. 2d 499,

513 (S.D.N.Y. 2009) (“To state a claim against each Defendant,” a plaintiff “must make

allegations that plausibly suggest that each Defendant participated in the alleged conspiracy”);

R.E. Davis Chem. Corp. v. Nalco Chem. Co., 757 F. Supp. 1499, 1515 (N.D. Ill. 1990) (“In order

to properly plead a conspiracy, the plaintiff must allege facts which evince each defendant’s

agreement to participate in what he or it knew to be a collective venture toward a common goal.”

(internal quotation marks omitted)); see also Twombly, 550 U.S. at 556 (explaining that plaintiffs

must allege “enough factual matter (taken as true) to suggest an agreement was made”). To state

a claim for an overarching conspiracy, Plaintiffs must allege facts showing that “each of the

defendants was aware of and agreed to the essential purpose of the overarching conspiracy.”

Precision Assocs. 2011 WL 7053807, at *30 (emphasis added); Auto. Parts, 2016 WL 8200512,

at *4 (“Only after a defendant agrees to the common purpose [of the overarching conspiracy] may

it be held responsible for the conduct of co-conspirators.”).

       In Auto Parts, the plaintiffs alleged an overarching “megaconspiracy” covering 18 different

auto parts. The court explained that, to state a claim for such an overarching conspiracy, the

plaintiffs “must allege facts creating at least an inference as to each Defendant’s knowing


                                                -10-
       Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 16 of 45




participation in a conspiracy to raise, fix, maintain, or stabilize the price of auto parts, not just the

parts it makes or sells.” Id. (emphasis added). The court held that the plaintiffs had failed to do

so because there were “no allegations . . . of deals between makers of different component parts,

and no inference arises of knowledge outside of each Defendants’ own specific deals.” Id. As a

result, the court held that the Auto Parts plaintiffs merely alleged conspiracies that were “multiple,

separate, and product-specific.” Id.

        Plaintiffs cannot meet their burden through vague “group pleading”—that is, general,

sweeping allegations attributing awareness, conduct, and motivations to unidentified “Defendants”

as a group. See In re Processed Eggs Antitrust Litig., 821 F. Supp. 2d 709, 719-20 (E.D. Pa. 2011)

(collecting cases); see also In re TFT-LCD (Flat Panel) Antitrust Litig., 586 F. Supp. 2d 1109,

1117 (N.D. Cal. 2008) (“[T]he complaint must allege that each individual defendant joined the

conspiracy and played some role in it because, at the heart of an antitrust conspiracy is an

agreement and a conscious decision by each defendant to join it.” (emphasis added) (internal

quotation marks omitted)). Rather, to state a claim that a Defendant participated in a conspiracy,

Plaintiffs must plead “allegations specific to [the Defendant] alleging [the Defendant’s] role in the

alleged conspiracy,” and “that plausibly suggest that [the Defendant] participated in th[at]

conspiracy.” In re Optical Disk Drive Antitrust Litig., No. 3:10-MD-2143 RS, 2014 WL 3378336,

at *4 (N.D. Cal. July 10, 2014) (citing In re Cathode Ray Tube (CRT) Antitrust Litig., 738 F. Supp.

2d 1011, 1019 (N.D. Cal. 2010)); see also Precision Assocs., 2011 WL 7053807, at *30; Jung v.

Ass’n of Am. Med. Colls., 300 F. Supp. 2d 119, 161 (D.D.C. 2004) (holding that plaintiffs must

allege, “in the context of the larger conspiracy alleged,” that “each defendant knowingly joined

or agreed to participate in the conspiracy” (emphasis added)); Winn-Dixie Stores, Inc. v. Eastern

Mushroom Mktg. Coop., No. 15-6480, 2019 WL 130535, at *3-5 (E.D. Pa. Jan. 8, 2019)



                                                  -11-
       Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 17 of 45




(dismissing claim where plaintiffs alleged only that “defendants” participated in a conspiracy but

did not provide “further factual matter specifying [each defendant’s] participation in the alleged

scheme”).

               2.      Plaintiffs fail to plead facts showing that each Defendant was aware of
                       and committed to the common goal of the alleged overarching
                       conspiracy.

       None of the Plaintiffs pleads facts showing that any Defendant was aware of, or

consciously committed to, a common goal involving drug(s) that it did not sell. Even assuming,

for purposes of this Motion, that Plaintiffs have sufficiently pled facts showing that each Defendant

participated in individual conspiracy(ies) related to the drug(s) it sold, that does not show that each

Defendant shared the common goal of an overarching conspiracy involving other drugs sold by

other Defendants. Plaintiffs allege no facts demonstrating that, by purportedly agreeing to fix the

price of one drug that it sold, a Defendant understood it was agreeing to participate in a much

larger conspiracy encompassing dozens of other drugs that that Defendant did not sell and from

which it would derive no alleged profit or benefit.

       Take, as an example, certain Plaintiffs’ allegations that Citron, in a phone call, agreed to

follow Heritage’s price increases on both Fosinopril HCTZ and Glyburide. See Kroger Compl.

¶ 559; see also DPP Compl. ¶¶ 209-15; IRP Compl. ¶ 203; EPP Compl. ¶¶ 482-83; State Compl.

¶¶ 320-21. The Kroger Plaintiffs also allege that Heritage secured Citron’s agreement not to

disturb a forthcoming price increase on a third drug, Glyburide-Metformin. Kroger Compl. ¶ 593.5


5
        The Kroger Plaintiffs group their allegations into 31 counts. But five of those counts
improperly combine allegations concerning multiple alleged conspiracies, each naming a distinct
set of Defendants and a distinct formulation of that drug. See Kroger Compl. Counts Two (two
conspiracies); Twelve (three conspiracies); Twenty-Three (four conspiracies); Twenty-Five (three
conspiracies); Twenty-Eight (two conspiracies). By adopting the Kroger Plaintiffs’ groupings for
the convenience of the Court in this Motion, no Defendant concedes that these allegations are
properly combined under Fed. R. Civ. P. 10(b).

                                                 -12-
       Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 18 of 45




These are the only three drugs as to which Citron is alleged to have participated in a conspiracy.

No allegations indicate that Citron was aware of alleged conspiracies concerning the other 37 drugs

identified in the Kroger Complaint and no allegations indicate that it had any expectation of benefit

from those 37 other alleged conspiracies, let alone that it consciously committed to an alleged

broader 40-drug conspiracy. And of course, nothing about the allegations as to Citron has any

bearing whatsoever on the other Defendants who are alleged to have participated in an overarching

conspiracy.

       By way of further example, the Plaintiff States allege that Heritage and Mylan, in

discussing an alleged agreement on Doxy DR, referenced a prior agreement related to a different,

unidentified drug. State Compl. ¶¶ 103, 188. This alleged communication involved only two

companies and drugs that each sold. Setting aside that the allegation is conclusory and fails to

identify the drug in question, it does not support an inference that either Mylan or Heritage was

aware of, or committed to, a conspiracy larger than those two drugs. Nor can it support the

sweeping inference that other Defendants that did not sell those drugs were somehow aware of,

and committed to, a conspiracy to fix their prices or allocate their market share.              This

communication provides no basis for inferring an overarching conspiracy involving dozens of

Defendants and dozens of other drugs. See Auto. Parts, 2016 WL 8200512, at *3-4 (factual

allegations as to “the existence of some agreements among some Defendants” were not enough to

support an overarching conspiracy allegation where there were “no facts supporting a single

agreement among all of them”). These same points apply with equal force to any of the bilateral

communications alleged in the Overarching Complaints.

       None of the Plaintiffs pleads facts showing that any Defendant would even have an interest

in an agreement to fix prices in markets in which it did not compete. See United States v. Smith,



                                                -13-
       Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 19 of 45




82 F.3d 1261, 1269–70 (3d Cir. 1996) (quoting Blumenthal v. United States, 332 U.S. 539, 558

(1947)) (finding that two kickback schemes constituted two conspiracies rather than one where

one scheme in no way benefitted from the existence of a similar scheme in another state)); Auto.

Parts, 2016 WL 8200512, at *4 (rejecting overarching conspiracy claim because “[t]he

[Consolidated Amended Complaints] merely advance allegations of separate conspiratorial

conduct between different Defendants making different parts”); see also In re Iowa Ready-Mix

Concrete Antitrust Litig., 768 F. Supp. 2d 961, 976 (N.D. Iowa 2011) (dismissing an overarching

conspiracy claim where plaintiffs did not “allege the geographical market in which any of the

defendants operated or any overlap among their geographical markets”); In re Optical Disk Drive

Antitrust Litig., No. 3:10–md–2143 RS, 2011 WL 3894376, at *7 (N.D. Cal. Aug. 3, 2011)

(dismissing an overarching conspiracy claim involving different optical disk drive devices and

markets). Indeed, Plaintiffs do not even offer conclusory allegations, save one isolated instance

involving one Defendant, see, e.g., Kroger Compl. ¶ 593, that any Defendant was even aware of

any agreement to fix prices or allocate “fair share” for any drug that the Defendant did not sell.6

       Some Plaintiffs try to plug this hole by speculating that Defendants shared an interest in

markets in which they did not compete because they might potentially be competitors in the future,

by making the unsupported claim that the effectiveness of any agreement on any single drug might




6
        At most, one complaint alleges in conclusory fashion that one Defendant communicated
“the terms of an agreement” to two other Defendants. See Kroger Compl. ¶ 593. Even if this one
conclusory allegation could be construed as sufficient to allege some “awareness,” “awareness of
a competitor’s actions is not enough to create an inference of a conspiracy.” In re K-Dur Antitrust
Litig., No. 01-1652, 2016 WL 755623, at *80 (D.N.J. Feb. 25, 2016) (citing Ins. Brokerage, 618
F.3d at 349-50).

                                                -14-
       Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 20 of 45




be “unstable” without a broader agreement encompassing other drugs.7 See, e.g., EPP Compl.

¶ 102. Plaintiffs also offer conclusory assertions that some Defendants shared an interest in

furthering a vague and undefined “fair share” understanding across all the drugs identified in the

Overarching Complaints. (The Marion Plaintiffs take this to its extreme, suggesting that the

supposed understanding covered all generic drugs.) Plaintiffs, however, offer no facts to support

these speculative theories and conclusory assertions.

                       a.      Plaintiffs’ speculation that Defendants might be “ostensible
                               competitors” in any drug market does not support the existence of
                               a common goal.

       Plaintiffs’ theory that an overarching conspiracy existed because Defendants might

compete for sales of some other product in the future is pure speculation. No Plaintiff alleges any

facts showing that a Defendant participated in an alleged individual drug conspiracy based on the

potential for future competition with other manufacturers in other drug markets. And no Plaintiff

offers any facts showing that any Defendant had the intent and preparedness to enter any of the

generic drug markets in which it did not compete, as required to be considered a potential

competitor in any of those markets. See Roxane Labs., Inc. v. SmithKline Beecham Corp., No. 09-

CV-1638, 2010 WL 331704, at *3 (E.D. Pa. Jan. 26, 2010) (“To demonstrate intention and

preparedness, a plaintiff ‘must show not only that it had the background, experience and financial

ability to make a viable entrance, but even more important, that it took affirmative actions to pursue

the new line of business.’” (quoting Out Front Prods., Inc. v. Magid, 748 F.2d 166, 170 (3d Cir.

1984)); Andrx Pharm., Inc. v. Biovail Corp. Int’l, 256 F.3d 799, 807 (D.C. Cir. 2001). Indeed,

Plaintiffs’ own allegations undermine this theory. While Plaintiffs’ theory of potential competition


7
       Others do not even go that far. See State Compl. ¶ 101 (speculating that “competitors
might allow price increases on one or more generic drugs without competing based on a quid pro
quo from other competitors on different drugs” (emphasis added)).

                                                -15-
       Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 21 of 45




depends on ready access to individual drug markets, Plaintiffs elsewhere allege that “the presence

of significant barriers to entry makes [competition] more difficult and helps to facilitate the

operation of a cartel.” Compare EPP Compl. ¶¶ 112-13 with id. ¶ 645.8

       Moreover, Plaintiffs cannot use the mere fact that most of the Defendants sold very few of

the drugs identified in the Overarching Complaints to suggest that Defendants agreed not to

compete for those drugs. Such a suggestion would be rank speculation. First, the generic

pharmaceutical industry is heavily regulated. Before entering a new marketplace, a generic

pharmaceutical company must not only navigate the relevant patent landscape, but also must also

comply with the intensive regulations as to drug “safety and effectiveness,” including under the

Federal Food, Drug, and Cosmetic Act, as amended by the Hatch-Waxman Amendments of 1984.

See EPP Compl. ¶ 646 (acknowledging the “time consuming and expensive” regulatory process);

see also In re Lipitor Antitrust Litig., 855 F.3d 126, 134-36 (3d Cir. 2017); Mylan Pharms., Inc. v.

FDA, 454 F.3d 270, 271-73 (4th Cir. 2006). Plaintiffs’ suggestion that each Defendant has the

ability, at will, to “access the markets for” all “Drugs at Issue,” EPP Complaint ¶¶ 114, 116, ignores

the patent landscape and governing regulatory framework. Moreover, there are myriad other

legitimate and independent commercial reasons a Defendant might have for choosing not to enter

a particular marketplace, including the existence of more profitable uses for its capacity and/or

financial resources, limitations related to financial or other resources, concerns regarding reliable

sourcing of the necessary raw materials, difficulty of design or manufacturing process for a

particular molecule, or the high barriers to entry alleged by Plaintiffs, among others.




8
        “While the Court must accept as true all well-pleaded facts at the Rule 12(b)(6) stage, it
need not accept allegations that are contradicted by other allegations in the [complaint].” Talley
v. Christiana Care Health Sys., 17-926, 2018 WL 4938566, at *5 n.4 (D. Del. Oct. 11, 2018).

                                                -16-
       Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 22 of 45




       It is Plaintiffs’ burden to allege facts showing that a particular Defendant’s absence from a

particular drug market was the result of a conspiracy rather than a legitimate business reason, or

even mere happenstance. They fail to do so. Put another way, Plaintiffs allege no facts showing

that, if not for an alleged overarching conspiracy, any Defendant could have or would have entered

the market for any drug that it did not already sell.9

       Twombly itself emphasized that plaintiffs cannot state a conspiracy claim against a

defendant based on speculation that it might have entered other markets, absent the alleged

conspiracy. 550 U.S. at 567-70 (rejecting plaintiff’s argument that defendants’ failure to enter

each other’s markets, despite “especially attractive business opportunities,” was “strongly

suggestive of conspiracy”). As the Court explained in Twombly, because there are a variety of

legitimate reasons that competitors do not enter other markets, failure to do so cannot create an

inference of conspiracy.10 Id. (“firms do not expand without limit and none of them enters every

market that an outside observer might regard as profitable, or even a small portion of such

markets”). Rather, to base a conspiracy claim on a defendant’s failure to enter a market, plaintiffs

must “present[] sufficient factual allegations” demonstrating that, but for the alleged conspiracy,


9
        Notably, Plaintiffs have not alleged how many Defendants would manufacture and sell any
particular drug in the absence of the alleged conspiracies. In their allegations purporting to
describe individual markets before the alleged conspiracy, there is not a single drug with anything
close to 25-30 companies marketing it. See, e.g., DPP Compl. ¶¶ 136-39, 151, 267, 276, 281, 287,
294, 307, 326, 337, 341, 373, 403, 425. Nor have Plaintiffs alleged facts demonstrating which
Defendants would have been among the unidentified number of competitors to enter a particular
market for a given drug in the absence of the claimed conspiracies. The Plaintiffs therefore fail to
show that each Defendant is a potential competitor for each of the individual drugs identified in
the Overarching Complaints.
10
        For this reason, the alleged fact that certain Defendants may have had FDA approval for
some drugs that they did not sell does not advance Plaintiffs’ claims. Consistent with the Supreme
Court’s observation in Twombly, there are a variety of reasonable business reasons why such
Defendants did not launch these products, or for some reason could not launch them (e.g. supply
restraints), and Plaintiffs offer no facts suggesting that it was due to an alleged conspiracy.

                                                 -17-
       Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 23 of 45




the defendant would have entered. See id.; see also Bd. of Trustees of Galveston Wharves v.

Treleborg, AB, No. 10-2319, 2010 WL 11508414, at *8 (C.D. Cal. Nov. 22, 2010) (“[U]nadorned

speculation that a company ‘acted against its own interest’ when it failed to enter a market does

not suffice under Twombly.”). No Plaintiff has offered any such factual allegations here.

                      b.      Plaintiffs’ speculative “fair share” allegations do not suggest the
                              existence of a common goal.

       Plaintiffs also allege, in conclusory fashion, that Defendants shared a common goal to

further a vague and undefined “fair share” understanding. See, e.g., State Compl. ¶ 99. But,

although Plaintiffs allege that “Defendants all had a common understanding of what ‘fair share’

means in different circumstances,” Humana Compl. ¶ 264, they never allege what, exactly, that

common understanding was or offer any facts suggesting that each of the Defendants shared that

(undefined) understanding. See, e.g., DPP Compl. ¶ 100. And nowhere do Plaintiffs allege how

“fair share” operated across the alleged markets for dozens of different drugs.

       To the contrary, Plaintiffs allege only a handful of instances in which a few Defendants

used this term in connection with individual drugs, which hardly supports the inference of a far

broader “fair share” agreement involving dozens of other Defendants and different drugs. See In

re Vitamins Antitrust Litig., 320 F. Supp. 2d 1, 20 (D.D.C. 2004) (denying summary judgment as

to two defendants linked by employee statements to an “all-vitamins” conspiracy, and granting

summary judgment to a defendant who was not similarly implicated). Specifically, Plaintiffs

allege that only three of the Defendants used the “fair share” phrase, and even then on only two

occasions. See, e.g., State Compl. ¶¶ 102, 119-20, 153. And on those two occasions, the particular

Defendants involved used this phrase in relation to only three specific individual drugs, which is

not indicative of some collective overarching understanding. See, e.g., State Compl. ¶ 99; EPP

Compl. ¶ 103; Marion Compl. ¶¶ 52–54; Humana Compl. ¶¶ 261-62.


                                               -18-
       Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 24 of 45




       Moreover, the use of a common term by some industry participants falls well short of the

allegations necessary to demonstrate that all Defendants shared a common goal to fix prices of, or

allocate markets for, multiple drugs, much less all drugs across the industry. In Insurance

Brokerage, the Third Circuit refused to find an overarching conspiracy based on allegations that

the defendants used the same terminology in “substantially similar” disclosure statements. 618

F.3d at 349-50. The court held that even if the statements reflected some common “pernicious

industry practice,” the “common adoption” of industry-wide terminology is not enough to state an

overarching conspiracy claim. Id.; accord In re Elevator Antitrust Litig., 502 F.3d 47, 51 (2d Cir.

2007) (per curiam).

       Common sense dictates that industries will frequently develop a common lexicon, without

compromising the ability of its participants to act independently. See Ins. Brokerage, 618 F.3d at

349 (explaining that allegations that brokers used common contractual language, did not “plausibly

imply that each broker acted other than independently”). Absent any allegations that each

Defendant actually used these phrases to further an industry-wide conspiracy, or to implement a

common methodology, the existence of a “common lexicon” does not support the existence of an

overarching conspiracy.

       That is especially true when the common terminology is so ordinary.11 Indeed, there is

nothing inherently nefarious about the term “fair share.” It is nothing more than business shorthand



11
         Indeed, the so-called common terminology is not just used in the pharmaceutical industry;
it is textbook economic and business terminology used across industries and throughout academia.
See, e.g., Matt Rosoff, “Pandora Wants Its ‘Fair Share’ of Ad Dollars,” Business Insider (Nov. 17,
2011), available at https://www.businessinsider.com/pandora-should-be-making-480-million-a-
year-in-ad-revenue-2011-11; “Ford Seeks Fair Share of Canada Utility Vehicle,” Automotive News
Canada                 (Feb.           17,              2017)              available            at
https://canada.autonews.com/article/20170217/CANADA/170219834/ford-seeks-fair-share-of-
canadian-utility-vehicle-market That these terms would appear in marketing and sales analyses is
entirely unsurprising and says nothing about whether the parties conspired.
                                               -19-
       Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 25 of 45




for how much share each firm competing in a market for a specific product would expect to achieve

based on normal economic considerations, such as how many firms compete in the market and the

order in which they entered. Thus, allegations regarding certain Defendants’ alleged use of

common terminology such as “fair share” do not support the inference of a common goal among

all of the Defendants. See, e.g., In re Vitamins, 320 F. Supp. 2d at 20 (on summary judgment,

declining to give weight to allegations that a defendant used the conspiracy’s “terminology calling

the choline component the ‘club,’” or that it “followed the same model that was used throughout

the conspiracy in setting prices and adhering to market allocation”).

       C.       Plaintiffs fail to plead facts showing interdependence among each of the
                individual drug conspiracies.

       Plaintiffs’ failure to allege sufficient facts to show that each Defendant was aware of, and

committed to, the claimed overarching conspiracies is sufficient, by itself, to require dismissal of

the overarching conspiracy claims. As explained below, however, they also have failed to allege

facts demonstrating the necessary interdependence among the alleged individual drug

conspiracies.

                1.     Plaintiffs must allege that the alleged individual drug conspiracies
                       either benefitted or furthered each other.

       Plaintiffs must plead facts showing that the individual drug conspiracies supposedly

constituting the alleged overarching conspiracies were “interdependent”—i.e., that the success of

an alleged conspiracy involving one drug depended on the success of separate and independent

alleged conspiracies among other companies involving other drugs sold by other companies. Such

interdependence is the touchstone of the overarching conspiracy analysis. In re K-Dur Antitrust

Litig., No. 01-1652, 2016 WL 755623, at *21 (D.N.J. Feb. 25, 2016) (in evaluating

interdependence, the court engages in an inquiry focused on “the extent to which the success or

failure of one conspiracy is independent of a corresponding success or failure by the other”);

                                               -20-
       Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 26 of 45




accord In re Polyurethane Foam Antitrust Litig., 152 F. Supp. 3d 968, 996-97 (N.D. Ohio 2015)

(“Interdependence among the participants simply means that activities of one aspect of the scheme

(slabstock coordination) were ‘necessary or advantageous’ to the activities of another aspect of the

scheme (underlay coordination).”); United States v. Malik, No. 08-614, 2009 WL 4641706, at *13

(E.D. Pa. Dec. 7, 2009) (“There must be some interdependence among the members of a single

conspiracy so that each member depends upon, is aided by, or has an interest in the success of the

others.”), aff’d, 424 F. App’x 122 (3d Cir. 2011).

       Merely asserting, as Plaintiffs do here, the existence of an alleged “series” of numerous

individual conspiracies in the same industry does not demonstrate interdependence. Although

multiple, discrete conspiracies “may evidence a widespread problem in the industry,” that is not

interdependence. Precision Assocs. 2011 WL 7053807, at *30; see also Ins. Brokerage, 618 F.3d

at 348-51 (dismissing global conspiracy claim and explaining that allegedly similar “pernicious

practices” among different groups of defendants did not “plausibly imply an industry-wide

conspiracy”); Auto Parts, 2016 WL 8200512, at *4 (rejecting overarching conspiracy claim based

on 18 individual conspiracies involving different auto parts because “the fact that so many

Defendants are alleged to have conducted their business in [a similar] manner does not create one

conspiracy”); Sonterra Capital Master Fund Ltd. v. Credit Suisse Grp. AG, 277 F. Supp. 3d 521,

546 n.11 (S.D.N.Y. 2017) (noting that the “complaint did not plausibly allege that these two

alleged patterns of manipulation were part of the same conspiracy” because “there is no indication

that the two conspiracies were part of one interwoven plot, as opposed to two separate sets of

misconduct allegedly committed by the same entities”). Rather, to state a claim for an overarching

conspiracy, a complaint must allege facts demonstrating “how, when, or where” the individual




                                               -21-
      Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 27 of 45




conspiracies became connected to each other in a single, overarching conspiracy. Precision

Assocs. 2011 WL 7053807, at *27.

       Nor do Plaintiffs’ allegations that certain of the alleged individual drug conspiracies had

similar “designs and methods” (for example, that they allegedly contemplated some type of “fair

share” arrangement) suffice to show the requisite interdependence. Ins. Brokerage, 618 F.3d at

350-51 (concluding that the “similar nature” of each individual conspiracy “may allege a

‘pernicious industry practice,’ but they do not plausibly imply an industry-wide conspiracy”);

Precision Assocs. 2011 WL 7053807, at *27 (finding no overarching conspiracy and “nothing

unique” about plaintiffs’ allegations that the conspiracies “involved the same designs and methods

because they used in person meetings, conference calls, and email communications to form and

monitor the conspiracies and because these meetings often involved local trade associations”); see

also In re Optical Disk Drive Antitrust Litig., No. 10-2143, 2011 WL 3894376, at *9 (N.D. Cal.

Aug. 3, 2011) (“Even assuming [certain] auctions, and perhaps others, were rigged, that is a far

cry from establishing plausibility for a broad six year continuing agreement among all defendants

to fix the prices of all ODDs sold through innumerable other channels.”).

       The Third Circuit’s decision in Insurance Brokerage is particularly illustrative. Plaintiffs

in that case alleged a series of “broker-centered conspiracies” in which individual insurance

brokers steered clients to different insurers in exchange for payments (so-called “contingent

commissions”). Ins. Brokerage, 618 F.3d at 311. In addition to bringing claims based on the

individual broker-centered conspiracies, the plaintiffs attempted to implicate all defendants in a

single “global” conspiracy. Id. at 313.

       In support of their overarching conspiracy allegations, the plaintiffs in Insurance

Brokerage alleged several similarities among the series of broker-centered conspiracies, namely



                                               -22-
       Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 28 of 45




that: (1) each broker-centered conspiracy was “structured by similar contingent commission

agreements,” id. at 348; (2) the brokers made misleading disclosure statements that were

“substantially similar” to hide the existence of the commission agreements from public view, id.

at 349; (3) the brokers “exchanged information about how they accounted for, and reported” the

contingent commissions, id. at 350; (4) the brokers incorporated “similar standardized

confidentiality provisions into their respective contingent commission agreements with insurers,”

id. at 313; and (5) the brokers belonged to and participated in the same trade organization, which

“afforded them many opportunities” to conspire, id. The plaintiffs further alleged that each broker

knew about the other brokers’ agreements with different insurers but said nothing. Id. at 348. The

insurers, meanwhile, were alleged to be “complicit” in the brokers’ nondisclosure. Id.

       Notwithstanding these alleged similarities, the Third Circuit affirmed the district court’s

dismissal of the overarching conspiracy claim. The Third Circuit held that the plaintiffs had merely

alleged individual broker-centered conspiracies with similar features, but had not alleged facts

sufficient to show that the individual parallel conspiracies interconnected such that they were part

of an overarching agreement. The court explained that plaintiffs could not satisfy their pleading

burden by merely asserting that an overarching conspiracy existed without alleging specific facts

showing that the brokers and insurers worked across individual conspiracies in service of an

industry-wide conspiracy. The court emphasized that individual conspiracies of a “similar nature”

were not enough, even if they demonstrated a “pernicious industry-wide practice.” Ins. Brokerage,

618 F.3d at 350-51.

       Here, as explained below, Plaintiffs fail to plead facts showing that the success of the

alleged conspiracy among the sellers of each individual drug had anything to do with the success

or failure of the alleged conspiracies involving companies selling other drugs. Id. at 374 (all



                                               -23-
       Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 29 of 45




defendants in alleged global conspiracy must “associate[] together for a common purpose of

engaging in a course of conduct”).

                 2.      Plaintiffs have not alleged facts showing that the alleged individual
                         drug conspiracies either benefitted or furthered each other.

          None of the Overarching Complaints offers any facts showing that the alleged individual

drug conspiracies were interdependent. Even assuming that Plaintiffs have pleaded a series of

parallel individual drug conspiracies, that is not enough to demonstrate interdependence as a matter

of law.

          Plaintiffs theorize (with no supporting factual allegations) that, absent an agreement across

a Defendant’s entire portfolio of drugs, each individual drug conspiracy would fall apart. See

Humana Compl. ¶ 262; see also Kroger Compl. ¶¶ 817-26. Putting aside the complete lack of

well-pled facts in support of this theory, Plaintiffs fail to allege facts demonstrating why an

agreement as to all drugs would be necessary to reach agreement on one drug. Price competition

among two Defendants on one drug has no bearing on whether they can successfully fix prices or

allocate market shares on another drug, unless the two drugs actually compete with one another in

the same relevant market. For example, vigorous price competition for albuterol, a medicine used

to treat wheezing and shortness of breath caused by asthma and chronic obstructive pulmonary

disease, has no bearing on an agreement to fix the price of amitriptyline (an antidepressant), a drug

made by different Defendants that faces entirely different competitive dynamics.

          Similarly, Plaintiffs’ other efforts to show interdependence fail because they are based on

nothing more than speculation. For example, some Plaintiffs hypothesize that Defendants “might”

have either “traded customers” or entered into “quid pro quo” agreements across individual drugs.

See, e.g., Marion Compl. ¶ 59, State Compl. ¶ 101 (“competitors might allow price increases on

one or more generic drugs without competing based on a quid pro quo from other competitors on


                                                  -24-
        Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 30 of 45




different drugs” (emphasis added)). Speculative imaginings regarding how individual drugs

conspiracies “might” have, in theory, been connected is insufficient to plead the requisite

interdependence.12

        Nor can Plaintiffs hide behind conclusory allegations with no factual predicate. See, e.g.,

EPP Compl. ¶ 125 (“[C]ustomers in one generic drug market were sometimes traded for customers

in a different generic drug market so that fair share could be allocated across the larger market.”).

Importantly, no Overarching Complaint contains a single well-pled factual allegation that any

customer in any drug market was traded for any customer in a different drug market. And no

Overarching Complaint contains a single well-pled factual allegation that any Defendant reached

any agreement—quid pro quo or otherwise—with respect to any drug it did not sell. At most,

Plaintiffs purport to provide a couple of examples of alleged agreements between two Defendants

that they would forego price competition on more than one drug that they both sold. Such

allegations do not state a claim that would allow Plaintiffs to impose on each Defendant the threat

of joint and several liability for the alleged individual conspiracies involving dozens of drugs that

it did not sell.

        D.         Plaintiffs fail to plead facts showing sufficient overlap to demonstrate
                   connection among the individual drug conspiracies.

        In addition to awareness and commitment, and interdependence, Plaintiffs must allege

sufficient overlap among the alleged participants in the individual conspiracies to suggest


12
       By way of an additional example, the Kroger Complaint purports to explain how a
conspiracy spanning dozens of drugs and Defendants was administered by arbitrarily assigning
Defendants who allegedly manufactured five or more of the individual drugs to a group called
“Core Conspirators,” while naming the Defendants who made fewer drugs the “Additional
Conspirators.” Kroger Compl. ¶ 817. But there are no factual allegations describing actions taken
by specific “Core Conspirators” to direct the overarching conspiracy Plaintiffs purport to allege.
Allegations about what the “Core Conspirators” did are just as inadequate as allegations about
what all Defendants did.

                                                 -25-
       Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 31 of 45




concerted action among the participants to further the goal of the overarching conspiracies alleged

(not just each of the individual conspiracies). See Kelly, 898 F.2d at 259-60. Here, no Overarching

Complaint alleges a sufficient overlap among participants in the alleged individual conspiracies to

support the claimed overarching conspiracy. Indeed, none of the Private Plaintiffs alleges that any

single Defendant participated in each of the individual drug conspiracies, and the State Plaintiffs

allege that only one Defendant participated in each of the 15 individual drug conspiracies alleged

in the State Complaint.13 See, e.g., Kroger Compl. Ex. 2; DPP Compl. Ex. A.

       To the contrary, the vast majority of the Defendants are alleged to have participated in

relatively few of the alleged individual conspiracies. See Kroger Compl. Ex. 2 (no Defendant

alleged to have participated in more than half of the alleged individual conspiracies, and eight of

the 29 Defendants alleged to have been involved in only one); EPP Compl. ¶¶ 106, 622; DPP

Compl. ¶¶ 274, 280, 286, 292 (more than half of the 21 named Defendants sold only one or two

drugs at issue, and two-thirds sold three or fewer); see generally Humana Compl. (sixteen of the

29 Defendant families are accused of participating in only one or two of the 27 individual drug

conspiracies, and 20 Defendant families in only five or fewer drugs). Moreover, the number of

alleged conspirators varies widely from drug-to-drug: ranging from only two conspirators, see,

e.g., acetazolamide capsules, to up to nine, see, e.g., pravastatin.

       Where, as here, there is limited overlap among alleged participants in an “overarching”

conspiracy, common sense counsels against concluding they were part of a single, common

conspiracy—as opposed to alleged individual conspiracies. See, e.g., Precision Assocs., 2011 WL



13
        Under the Plaintiff States’ theory, Heritage was allegedly at the center of each of the 15
individual drug conspiracies—but the States have failed to allege any facts connecting the other
individual Defendants across the alleged individual drug conspiracies in which Heritage
participated. See United States v. Sargent Elec. Co., 785 F.2d 1123, 1131 (3d Cir. 1986).

                                                 -26-
       Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 32 of 45




7053807, at *27 (dismissing overarching conspiracy claim premised on individual conspiracies

that involved “different (albeit somewhat overlapping) groups of defendants”). “[W]hile perfect

overlap of parties is not necessary” to allege an overarching conspiracy, “the mere overlap of some

of defendants in some of the transactions is, on its own, insufficient to establish an overarching

agreement.” Auto. Parts, 2016 WL 8200512, at *4.

       The overlap among the alleged co-conspirators here is far less significant than in Insurance

Brokerage, where the Third Circuit affirmed dismissal of the overarching conspiracy claims

against insurers even though many of the same insurers were allegedly involved in different

broker-centered conspiracies. See, e.g., Second Consolidated Amended Commercial Class Action

Compl., In re Insurance Brokerage Antitrust Litig., No. 04-cv-5184 (D.N.J. June 29, 2007) (Dkt.

1240) ¶¶ 95, 157, 201, 236, 262, 326 (implicating many of the same insurer-defendants in multiple

broker-centered conspiracies). The same result is warranted here.

       E.      In failing to allege a common purpose, interdependence, or meaningful
               overlap in participants, Plaintiffs fail to allege the existence of an overarching
               conspiracy.

       Notwithstanding their ambitious undertaking, Plaintiffs have failed to allege facts

sufficient to support an inference of an overarching conspiracy connecting the discrete and varying

single-drug conspiracies they also purport to assert. They have failed to specify how the success

or failure of any individual alleged conspiracy was dependent on the success or failure of any other

alleged conspiracy, or all of the other conspiracies. Similarly, they allege no facts explaining why

or how a Defendant that sold only a few drugs would have any interest in an alleged conspiracy to

fix prices or allocate customers with respect to products it did not or could not sell. Nor is there a

single well-pled factual allegation supporting an inference that any Defendant was absent from

any alleged markets because of an agreement with other defendants, rather than by virtue of not

having regulatory clearance, manufacturing capability, or the countless other legitimate reasons
                                                -27-
       Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 33 of 45




why any business is in some markets but not others. Any inference of such an overarching

agreement can only, at this point, rest on rank speculation of the type that Twombly expressly

rejects.

                                       III.    CONCLUSION

           For the reasons stated herein, Defendants respectfully request that the Court dismiss the

conspiracy claims in each Overarching Complaint as specified in the Motion to Dismiss and

Proposed Order.




                                                 -28-
      Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 34 of 45




Dated: February 21, 2019


Respectfully submitted,

/s/ Sheron Korpus                      /s/ Anthony C. Porcelli
Sheron Korpus                          Anthony C. Porcelli
Seth A. Moskowitz                      POLSINELLI PC
KASOWITZ BENSON TORRES LLP             150 N. Riverside Plaza, Suite 3000
1633 Broadway                          Chicago, IL 60606
New York, New York 10019               Tel : (312) 819-1900
Tel: (212) 506-1700                    Fax : (312) 819-1910
Fax: (212) 506-1800                    aporcelli@polsinelli.com
skorpus@kasowitz.com
smoskowitz@kasowitz.com                Amy D. Fitts
                                       POLSINELLI PC
Counsel for Actavis Pharma, Inc.,      900 W. 48th Place, Suite 900
 Actavis Holdco U.S., Inc.             Kansas City, MO 64112
                                       Tel: (816) 753-1000
                                       Fax: (816) 222-0425
                                       afitts@polsinelli.com

                                       Counsel for Defendants Akorn, Inc. and
                                        Hi-Tech Pharmacal Co. Inc.




                                    -29-
      Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 35 of 45




/s/ James W. Matthews                   /s/ W. Gordon Dobie
James W. Matthews                       W. Gordon Dobie
Katy E. Koski                           WINSTON & STRAWN LLP
John F. Nagle                           35 W. Wacker Dr.
FOLEY & LARDNER LLP                     Chicago, IL 60601
111 Huntington Avenue                   Tel: (312) 558-5600
Boston, MA 02199                        Fax: (312) 558-5700
Tel: (617) 342-4000                     wdobie@winston.com
Fax: (617) 342-4001
jmatthews@foley.com                     /s/ Irving Wiesen
kkoski@foley.com                        Irving Wiesen
jnagle@foley.com                        LAW OFFICES OF IRVING L. WIESEN,
                                          P.C.
James T. McKeown                        420 Lexington Avenue - Suite 2400
Elizabeth A. N. Haas                    New York, NY 10170
Kate E. Gehl                            Tel: (212) 381-8774
FOLEY & LARDNER LLP                     Fax: (646) 536-3185
777 East Wisconsin Avenue               iwiesen@wiesenlaw.com
Milwaukee, WI 53202-5306
Tel: (414) 271-2400                     Counsel for Defendant Ascend Laboratories,
Fax: (414) 297-4900                     LLC
jmckeown@foley.com
ehaas@foley.com
kgehl@foley.com

Terry M. Henry
Melanie S. Carter
BLANK ROME LLP
One Logan Square
130 North 18th Street
Philadelphia, PA 19103
Tel: (215) 569-5644
Fax: (215) 832-5644
THenry@blankrome.com
MCarter@blankrome.com

Counsel for Defendant Apotex Corp.




                                     -30-
      Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 36 of 45




/s/ Wayne A. Mack                            /s/ Stacey Anne Mahoney
Wayne A. Mack                                Stacey Anne Mahoney
Sean P. McConnell                            Charles Reitmeyer
Sarah O'Laughlin Kulik                       MORGAN, LEWIS & BOCKIUS LLP
DUANE MORRIS LLP                             101 Park Avenue
30 S. 17th Street                            New York, NY 10178
Philadelphia, PA 19103                       Tel: (212) 309-6930
Tel: (215) 979-1152                          Fax: (212) 309-6001
wamack@duanemorris.com                       stacey.mahoney@morganlewis.com
spmcconnell@duanemorris.com                  charles.reitmeyer@morganlewis.com
sckulik@duanemorris.com
                                             Counsel for Defendant Breckenridge
Counsel for Defendant                         Pharmaceutical, Inc.
  Aurobindo Pharma USA, Inc.


/s/ Steven E. Bizar                          /s/ Roger Kaplan
Steven E. Bizar                              Roger Kaplan
John P. McClam                               Aaron Van Nostrand
Tiffany E. Engsell                           GREENBERG TRAURIG, LLP
DECHERT LLP                                  500 Campus Drive, Suite 400
2929 Arch Street                             Florham Park, NJ 07932
Philadelphia, PA 19104                       Tel: (973) 360-7900
Tel: (215) 994-4000                          Fax: (973) 295-1257
steven.bizar@dechert.com                     kaplanr@gtlaw.com
john.mcclaim@dechert.com                     vannostranda@gtlaw.com
tiffany.engsell@dechert.com
                                             Counsel for Defendant
Counsel for Defendant Citron Pharma LLC       Dr. Reddy’s Laboratories, Inc.

/s/ Jeffrey D. Smith                         /s/ Marguerite M. Sullivan
Jeffrey D. Smith                             Marguerite M. Sullivan
Thomas A. Abbate                             Anna M. Rathbun
DeCOTIIS, FITZPATRICK, COLE &                LATHAM & WATKINS LLP
GIBLIN, LLP                                  555 Eleventh Street, NW
Glenpointe Centre West                       Suite 1000
500 Frank W. Burr Blvd.                      Washington, D.C. 20004
Teaneck, NJ 07666                            Tel: (202) 637-2200
Tel: (201) 907-5228                          Fax: (202) 637-2201
Fax: (201) 928-0588                          marguerite.sullivan@lw.com
jsmith@decotiislaw.com                       anna.rathbun@lw.com
tabbate@decotiislaw.com
                                             Counsel for Defendant G&W Laboratories.
Counsel for Defendant Epic Pharma, LLC



                                          -31-
      Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 37 of 45




/s/ Steven A. Reed                        /s/ D. Jarrett Arp
Steven A. Reed                            D. Jarrett Arp
MORGAN, LEWIS & BOCKIUS LLP               Daniel W. Nelson
1701 Market Street                        Melanie L. Katsur
Philadelphia, PA 19103                    Christopher B. Leach
Tel: (215) 963-5603                       GIBSON, DUNN & CRUTCHER LLP
Fax: (215) 963-5001                       1050 Connecticut Ave., NW
steven.reed@morganlewis.com               Washington, D.C. 20036-5306
                                          Tel: (202) 955-8678
Counsel for Defendant                     Fax: (202) 530-9527
  Glenmark Pharmaceuticals Inc., USA      jarp@gibsondunn.com
                                          dnelson@gibsondunn.com
                                          mkatsur@gibsondunn.com
                                          cleach@gibsondunn.com

                                          Eric J. Stock
                                          Indraneel Sur
                                          GIBSON, DUNN & CRUTCHER LLP
                                          200 Park Avenue
                                          New York, NY 10166
                                          Tel: (212) 351-2474
                                          Fax: (212) 716-0875
                                          estock@gibsondunn.com
                                          isur@gibsondunn.com

                                          Counsel for Defendant Heritage
                                            Pharmaceuticals Inc.




                                       -32-
      Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 38 of 45




/s/ Raymond A. Jacobsen, Jr.              /s/ Gerald E. Arth
Raymond A. Jacobsen, Jr.                  Gerald E. Arth
Paul M. Thompson (Pa. Bar No. 82017)      Ryan T. Becker
Lisa A. Peterson                          Evan R. Luce
MCDERMOTT WILL & EMERY LLP                FOX ROTHSCHILD LLP
500 North Capitol Street NW               2000 Market Street, 20th Floor
Washington, D.C. 20001                    Philadelphia, PA 19103
Tel. (202) 756-8000                       Tel: (215) 299-2000
rayjacobsen@mwe.com                       Fax: (215) 299-2150
pthompson@mwe.com                         garth@foxrothschild.com
lpeterson@mwe.com                         rbecker@foxrothschild.com
                                          eluce@foxrothschild.com
David L. Hanselman Jr.
MCDERMOTT WILL & EMERY LLP                George G. Gordon
444 West Lake Street                      Stephen D. Brown
Chicago, IL 60605                         Julia Chapman
Tel. (312) 984-3610                       DECHERT LLP
dhanselman@mwe.com                        2929 Arch Street
                                          Philadelphia, PA 19104
Nicole L. Castle                          Tel: (215) 994-2000
MCDERMOTT WILL & EMERY LLP                Fax: (215) 994-2222
340 Madison Avenue                        george.gordon@dechert.com
New York, NY 10173                        stephen.brown@dechert.com
Tel. (212) 547-5400                       julia.chapman@dechert.com
ncastle@mwe.com
                                          Counsel for Defendant
Counsel for Defendant                     Lannett Company, Inc.
  Impax Laboratories, Inc.

/s/ Leiv Blad                             /s/ Robert J. Cleary
Leiv H. Blad                              Robert J. Cleary
Zarema A. Jaramillo                       Dietrich L. Snell
Katie R. Glynn                            David A. Munkittrick
LOWENSTEIN SANDLER LLP                    Edward Canter
2200 Pennsylvania Avenue, NW              PROSKAUER ROSE LLP
Washington, DC 20037                      11 Times Square
Tel: (202) 753-3800                       New York, NY 10036
Fax: (202) 753-3838                       Tel: (212) 969-3000
lblad@lowenstein.com                      rjcleary@proskauer.com
zjaramillo@lowenstein.com                 dsnell@proskauer.com
kglynn@lowenstein.com                     dmunkittrick@proskauer.com
                                          ecanter@proskauer.com
Counsel for Defendant
  Lupin Pharmaceuticals, Inc.             Counsel for Defendant Rajiv Malik




                                       -33-
      Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 39 of 45




/s/ Michael Martinez                         /s/ Chul Pak
Michael Martinez                             Chul Pak
Steven Kowal                                 Jeffrey C. Bank
Lauren Norris Donahue                        WILSON SONSINI GOODRICH & ROSATI, PC
Brian J. Smith                               1301 Avenue of the Americas
K&L GATES LLP                                40th Floor
70 W. Madison St., Suite 3100                New York, New York 10019
Chicago, IL 60602                            Tel: (212) 497-7726
Tel: (312) 372-1121                          Fax: (212) 999-5899
Fax: (312) 827-8000                          cpak@wsgr.com
michael.martinez@klgates.com                 jbank@wsgr.com
steven.kowal@klgates.com
lauren.donahue@klgates.com                   Seth C. Silber
brian.j.smith@klgates.com                    WILSON SONSINI GOODRICH & ROSATI, PC
                                             1700 K Street, NW
Counsel for Defendant Mayne Pharma Inc.      Fifth Floor
                                             Washington, DC 20006
                                             Tel: (202) 973-8824
                                             Fax: (202) 973-8899
                                             ssilber@wsgr.com

                                             Adam K. Levin
                                             Benjamin F. Holt
                                             Justin W. Bernick
                                             HOGAN LOVELLS US LLP
                                             555 Thirteenth Street, NW
                                             Washington, D.C. 20004
                                             Tel: (202) 637-5600
                                             Fax: (202) 637-5910
                                             adam.levin@hoganlovells.com
                                             benjamin.holt@hoganlovells.com
                                             justin.bernick@hoganlovells.com

                                             Counsel for Defendants Mylan Inc,.
                                             Mylan Pharmaceuticals, Inc., UDL
                                             Laboratories, Inc., and Mylan N.V




                                          -34-
      Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 40 of 45




/s/ John E. Schmidtlein                          /s/ Scott A. Stempel
John E. Schmidtlein (admitted pro hac vice)      Scott A. Stempel
Sarah F. Teich (admitted pro hac vice)           J. Clayton Everett, Jr.
WILLIAMS & CONNOLLY LLP                          Tracey F. Milich (Pa. ID No. 316753)
725 Twelfth Street, N.W.                         MORGAN, LEWIS & BOCKIUS LLP
Washington, D.C. 20005                           1111 Pennsylvania Avenue, NW
Tel: (202) 434-5000                              Washington, D.C. 20004
Fax: (202) 434-5029                              Tel.: (202) 739-3000
jschmidtlein@wc.com                              Fax: (202) 739-3001
steich@wc.com                                    scott.stempel@morganlewis.com
                                                 clay.everett@morganlewis.com
Counsel for Defendant                            tracey.milich@morganlewis.com
 Par Pharmaceutical, Inc.
                                                 Harvey Bartle IV. (Pa. ID No. 91566)
                                                 Francis A. DeSimone, (Pa. ID No. 320837)
                                                 MORGAN, LEWIS & BOCKIUS LLP
                                                 1701 Market Street
                                                 Philadelphia, PA 19103
                                                 Tel: (215) 963-5000
                                                 Fax: (215) 963-5001
                                                 harvey.bartle@morganlewis.com
                                                 frank.desimone@morganlewis.com

                                                 Counsel for Defendant Perrigo New York, Inc.




                                              -35-
      Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 41 of 45




/s/ Saul P. Morgenstern                     /s/ J. Douglas Baldridge
Saul P. Morgenstern                         J. Douglas Baldridge
Margaret A. Rogers                          Lisa Jose Fales
Alice C.C. Huling                           Danielle R. Foley
ARNOLD & PORTER KAYE SCHOLER LLP            VENABLE LLP
250 West 55th Street                        600 Massachusetts Avenue, NW
New York, New York 10019                    Washington, D.C. 20001
Tel: (212) 836-8000                         Tel: (202) 344-4000
Fax: (212) 836-8689                         jbaldridge@venable.com
saul.morgenstern@apks.com                   ljfales@venable.com
margaret.rogers@apks.com                    drfoley@venable.com
alice.huling@apks.com
                                            Thomas J. Welling, Jr.
Laura S. Shores                             Benjamin P. Argyle
ARNOLD & PORTER KAYE SCHOLER LLP            VENABLE LLP
601 Massachusetts Avenue, NW                1270 Avenue of the Americas
Washington, DC 20001                        24th Floor
Tel: (202) 942-5000                         New York, New York 10020
Fax: (202) 942-5999                         Tel: (212) 307-5500
laura.shores@apks.com                       tjwelling@venable.com
                                            bpargyle@venable.com
Abby L. Sacunas (200081)
Peter M. Ryan (81816)                       Counsel for Defendants
COZEN O’CONNOR                                Sun Pharmaceutical Industries, Inc., Taro
1650 Market Street                            Pharmaceuticals U.S.A., Inc., Taro
Philadelphia, PA 19103                        Pharmaceutical Industries Ltd., and Mutual
Tel: (215) 665-4785                           Pharmaceutical Company, Inc.
Fax: (215) 701 2472
asacunas@cozen.com
pryan@cozen.com

Counsel for Defendants Sandoz Inc. and
 Fougera Pharmaceuticals Inc.




                                         -36-
      Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 42 of 45




/s/ Heather K. McDevitt                   s/ J. Gordon Cooney, Jr.
Heather K. McDevitt                       J. Gordon Cooney, Jr.
Bryan D. Gant                             John J. Pease, III
WHITE & CASE LLP                          Alison Tanchyk
1221 Avenue of the Americas               William T. McEnroe
New York, New York 10020                  MORGAN, LEWIS & BOCKIUS LLP
Tel: (212) 819-8200                       1701 Market Street
Fax: (212) 354-8113                       Philadelphia, PA 19103
hmcdevitt@whitecase.com                   Tel: (215) 963-5000
bgant@whitecase.com                       Fax: (215) 963-5001
                                          jgcooney@morganlewis.com
Counsel for Defendant Teligent, Inc.      john.pease@morganlewis.com
                                          alison.tanchyk@morganlewis.com
                                          william.mcenroe@morganlewis.com

                                          Amanda B. Robinson
                                          MORGAN, LEWIS & BOCKIUS LLP
                                          1111 Pennsylvania Avenue, NW
                                          Washington, D.C. 20004
                                          Tel: (202) 739-3000
                                          Fax: (202) 739-3001
                                          amanda.robinson@morganlewis.com

                                          s/ Jan P. Levine
                                          Jan P. Levine
                                          Robin P. Sumner
                                          Michael J. Hartman
                                          PEPPER HAMILTON LLP
                                          3000 Two Logan Square
                                          Eighteenth & Arch Streets
                                          Philadelphia, PA 19103-2799
                                          Tel: (215) 981-4000
                                          Fax: (215) 981-4750
                                          levinej@pepperlaw.com
                                          sumnerr@pepperlaw.com
                                          hartmanm@pepperlaw.com

                                         Counsel for Defendant
                                           Teva Pharmaceuticals USA, Inc




                                       -37-
      Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 43 of 45




/s/ Devora W. Allon                     s/ Robin D. Adelstein
Jay P. Lefkowitz, P.C.                  Robin D. Adelstein
Devora W. Allon                         Mark A. Robertson
Alexia R. Brancato                      Gerald A. Stein
Erin H. Ogburn                          Matthew C. Lamb
KIRKLAND & ELLIS LLP                    NORTON ROSE FULBRIGHT US LLP
601 Lexington Avenue                    1301 Avenue of the Americas
New York, NY 10022-4611                 New York, NY 10019-6022
Tel: (212) 446-4800                     Tel: (212) 318-3000
Fax: (212) 446-6460                     Fax: (212) 318-3400
jay.lefkowitz@kirkland.com              robin.adelstein@nortonrosefulbright.com
devora.allon@kirkland.com               mark.robertson@nortonrosefulbright.com
alexia.brancato@kirkland.com            gerald.stein@nortonrosefulbright.com
erin.ogburn@kirkland.com                matthew.lamb@nortonrosefulbright.com

Counsel for Defendant Upsher-Smith      Counsel for Defendants Valeant
  Laboratories, LLC                       PharmaceuticalsNorth America LLC,
                                          Valeant Pharmaceuticals International, and
                                          Oceanside Pharmaceuticals, Inc.




                                     -38-
      Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 44 of 45




/s/ Jan P. Levine                             /s/ William A. Escobar
Jan P. Levine                                 William A. Escobar
Robin P. Sumner                               Damon W. Suden
Michael J. Hartman                            KELLEY DRYE & WARREN LLP
PEPPER HAMILTON LLP                           101 Park Avenue
3000 Two Logan Square                         New York, New York 10178
Eighteenth & Arch Streets                     Tel: (212) 808-7800
Philadelphia, PA 19103-2799                   Fax: (212) 808-7897
Tel: (215) 981-4000                           wescobar@kelleydrye.com
Fax: (215) 981-4750                           dsuden@kelleydrye.com
levinej@pepperlaw.com
sumnerr@pepperlaw.com                         Counsel for Defendants Wockhardt USA LLC
hartmanm@pepperlaw.com                          and Morton Grove Pharmaceuticals Inc.

Keith J. Harrison
Shari Ross Lahlou
CROWELL & MORING LLP
1001 Pennsylvania Avenue, NW
Washington, D.C. 20004-2595
Tel. (202) 624-2500
Fax. (202) 624-5116
kharrison@crowell.com
slahlou@crowell.com

Counsel for Defendant West-Ward
  Pharmaceuticals Corp.

/s/ Jason R. Parish
Jason R. Parish
Bradley J. Kitlowski
BUCHANAN INGERSOLL & ROONEY PC
1700 K Street, NW
Washington, D.C. 20006
Tel: (202) 452-7900
Fax: (202) 452-7989

Counsel for Defendant Zydus Pharmaceuticals
(USA), Inc.




                                          -39-
         Case 2:18-cv-02641-CMR Document 39-1 Filed 02/21/19 Page 45 of 45




                                CERTIFICATE OF SERVICE


               I hereby certify on this 21st day of February 2019, a true and correct copy of the

foregoing was filed electronically and is available for viewing and downloading from the Court’s

ECF System. Notice of this filing will be sent to all counsel of record by operation of the ECF

System.


                                                    /s/ Julia Chapman
                                                    Julia Chapman
Dated:      February 21, 2019




                                               1
